            Case 19-01069-JMM                         Doc 22         Filed 10/01/19 Entered 10/01/19 16:27:27                       Desc Main
                                                                     Document     Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                          District of Idaho
             William E Dempsey, II
 In re       Amy D Dempsey                                                                                   Case No.       19-01069-JMM
                                                                                 Debtor(s)                   Chapter        11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                        $250/hr. for services provided by D. Blair Clark,
                                                                                    $200/hr. for services provided by Jeffrey P.
                                                                                   Kaufman, and $75/hr. for paralegal services
             Prior to the filing of this statement I have received              $5,783.00 from which $990.00 was deducted for
                                                                                pre-petition fees & costs. Balance of $4,793.00
                                                                                                   remains in firm trust account
             Balance Due                                                                                          To be Determined

2.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):

3.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 Negotiations with secured creditors for valuation for Plan purposes; exemption planning; preparation and filing
                 of plans and disclosure statements as needed; preparation and filing of motions pursuant to 11 USC 522(f)(2)(A)
                 for avoidance of liens on household goods or real property; stay relief proceedings as needed and permissible;
                 motions for use of cash collateral; motions to incur secured debt; motions to assume or reject executory
                 contracts and unexpired leases; other appropriate motions and pre-confirmation procedures; proceeding to
                 obtain confirmation of Plan.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               None except those decided on case-by-case basis as they arise postpetition
                                                                          CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     October 1, 2019                                                            /s/ Jeffrey P. Kaufman
     Date                                                                       Jeffrey P. Kaufman 8022
                                                                                Signature of Attorney
                                                                                Law Office of D. Blair Clark, PC
                                                                                1509 Tyrell Lane, Suite 180
                                                                                Boise, ID 83706
                                                                                (208) 475-2050 Fax: (208) 475-2055
                                                                                jeffrey@dbclarklaw.com
                                                                                Name of law firm




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
